Citation Nr: 1612617	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-43 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus from April 7, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from April 14, 2008.  


REPRESENTATION

The Veteran is represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


 
INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1970 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2009 and May 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, respectively, denied entitlement to TDIU and denied an increased rating in excess of 20 percent for diabetes mellitus. 

In August 2014, the Board remanded this claim to obtain additional treatment records and a new examination.  Treatment records and a VA examination were obtained, and the Board finds that there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  For the entire period from April 7, 2010, the diabetes mellitus required daily-use of insulin and restriction of diet.

2.  For the entire period from April 7, 2010, the diabetes mellitus has not required regulation of activities.  

3.  For the entire period from April 14, 2008, the service-connected disabilities prevent the Veteran from maintaining substantial gainful employment 





CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met or more nearly approximated for any portion of the rating period from April 7, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 	 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met since April 14, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  	 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Additionally, a claim for TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).

The duty to notify was satisfied with April 2008 and April 2010 letters to the Veteran sent prior to the initial adjudication of the claims and notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  For these reasons, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Vet Center treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in January 2009 (addendum in February 2009), May 2010, and September 2014.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical and mental examination, and offered opinions with supporting rationale, including as to functional (including occupational and social) impairment.    

On the May 2011 substantive appeal, the Veteran requested a Travel Board hearing, and a Travel Board hearing was scheduled for July 12, 2011; however, the record indicates the Veteran did not report to the hearing, and no good cause or explanation for missing the hearing has been provided.  For this reason, the Board finds that the Veteran has withdrawn the request for a hearing.  38 C.F.R. § 20.704(d).  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §5103(a), § 5103A, or 38 C.F.R. § 3.159.   

Rating Diabetes Mellitus

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, staged ratings for any part of the rating period from April 7, 2010.  

For the entire rating period from April 7, 2010, the Veteran is in receipt of a 20 percent rating for diabetes mellitus under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran generally contends that the severity of the diabetes mellitus is worse than 20 percent.  See May 2011 substantive appeal (on a VA Form 9).  

Under Diagnostic Code 7913, diabetes mellitus which is manageable by restricted diet only is rated at 10 percent.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.  See 38 C.F.R. § 4.119.  

Note (1) provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are considered part of the diabetic process. 
Id.

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009). The diagnostic code for diabetes mellitus is successive because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360   (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified evaluation).

After review of all the evidence of record, both medical and lay, the Board finds that the criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met or more nearly approximated for any portion of the rating period from April 7, 2010.  The diabetes mellitus requires restricted diet and the use of insulin, but does not require regulation of activities.  

The Veteran was afforded a VA examination in May 2010 to help assess the severity of the diabetes mellitus.  At that time, the VA examiner stated that the diabetes requires the use of insulin, but the Veteran is not restricted in the ability to perform strenuous activities.  The VA examiner stated there is no history of diabetes related hospitalizations or surgeries, pancreatic trauma, diabetes related neoplasms, or episodes of hypoglycemia reaction of ketoacidosis.  The VA examiner did not diagnose any additional compensable complications of diabetes.  

In September 2014, the Veteran was again afforded a VA examination to help assess the severity of the diabetes.  At that time, the VA examiner noted that the diabetes required more than one insulin injection per day, but does not require the regulation of activities.  The VA examiner noted that the Veteran visits his diabetic care provider every four to six months, and there have been no episodes of hypoglycemia or ketoacidosis that required hospitalization over the past 12 months.  The VA examiner opined that the diabetes does not affect the Veteran's ability to work.  

Review of VA treatment records from April 2009 to present show that the Veteran's diabetic plan includes a restricted diet, insulin, and it is recommended that the Veteran exercise daily.  From April 2009 to present, the Veteran has not been instructed to avoid strenuous activities, but instead is instructed to exercise as tolerated, at least three times per week.  

The Board finds that the instruction to exercise daily is not a "regulation of activities."  "Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The Court had held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. 360.  

While the Veteran generally contends that the diabetes is worse than the 20 percent rating, the lay and medical evidence does not demonstrate that the Veteran has been prescribed or advised to avoid strenuous activities to meet the criteria set out in Diagnostic Code 7913.  Because the preponderance of the evidence is against finding that management of diabetes mellitus required regulation of activities for the entire rating period, which is required for schedular ratings higher than 20 percent for diabetes mellitus under Diagnostic Code 7913, the schedular criteria for a 40 percent rating (or higher) for diabetes mellitus under Diagnostic Code 7913 are neither met nor more nearly approximated at any time during the initial rating period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see Camacho,	  21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board additionally finds that no separate ratings for any compensable complications of diabetes are warranted.  A December 2014 rating decision granted service connection for bilateral lower extremity peripheral neuropathy and assigned two 10 percent ratings for each lower extremity that the Veteran did not appeal; thus, the decision has become final.  Similarly, service connection for ischemic heart disease and cataracts of the left eye were denied in a January 2004 rating decision that the Veteran did not appeal, which became final.  The Veteran has not claimed, and the record does not otherwise suggest, that there are any other compensable complications of the diabetes; therefore, no additional separate ratings for complications of diabetes is warranted.  




Extraschedular Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the diabetes for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the diabetes are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The diabetes manifests as high blood sugar levels for which he is prescribed a restricted diet and insulin injections.  The schedular rating criteria specifically provides for diabetes requiring a restricted diet and insulin, and the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  See 38 C.F.R. § 4.119; Diagnostic Code 7913.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  		 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the diabetes, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  

For the entire period on appeal from April 14, 2008, the Veteran's service connected disabilities of PTSD, diabetes mellitus, and bilateral peripheral neuropathy have a combined rating of 80 percent, with the PTSD being rated at 70 percent.  Based on the above, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal, and the Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining or maintaining substantial gainful employment.  38 C.F.R. § 4.16(a)(1).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran generally contends that he is prevented from maintaining substantial gainful employment due to the service-connected disability of PTSD.  The Veteran reported that he last worked in 1993, that he was forced to leave his position due to the inability to communicate and get along with fellow employees, and that he would become standoffish, sullen, nervous, and outspoken, and such that he could not tolerate even small groups of people.  The Veteran reported trying to find employment after that job ended, but he was never able to hold a job for more than three or four months at a time.  

After review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the service-connected PTSD prevents the Veteran from maintaining substantial gainful employment.  

In May 2007, the Veteran was afforded a VA examination to help assess the nature and severity of the service-connected PTSD.  At that time, the Veteran reported working in construction as a laborer until 1991 until he suffered an injury to his hands, neck, and shoulders.  The Veteran reported being on workers compensation for a number of years, and stated he has not worked since then.  The Veteran reported that the PTSD symptoms were only a minor hindrance to his work performance.  The Veteran reported graduating high school, but stated he was a poor student.  At the May 2007 VA examination, the Veteran reported symptoms of nightmares two to three times weekly, difficulty being around people, a tendency to isolate, hypervigilance, dwelling on memories of Vietnam, irritability, trouble sleeping, and major spells of depression where the Veteran is unable to enjoy things, has difficulty making decisions, and is excessively fatigued, lasting for three to four months at a time, about three times per year.  The VA examiner assigned a global assessment of functioning (GAF) score of 55, and opined that the Veteran has moderate to serious impairment in social and occupational functioning.  The VA examiner additionally opined that the Veteran's PTSD might cause problems with employment, but that the PTSD alone would not stop him from working but may slow him down.  

In January 2009, the Veteran was afforded another VA examination to help assess the severity of the PTSD.  At that time, the VA examiner noted a short attention span and that the Veteran was easily distracted.  The Veteran reported suicidal ideation with a plan to shoot himself in the head about five years prior, but no current suicidal plan.  The Veteran reported he cannot enjoy anything and is a recluse, loner, and isolative.  The Veteran reported auditory hallucinations and panic attacks a few times a week when he is awakened by nightmares.  The VA examiner assigned a GAF score of 49, and opined that the PTSD leads the Veteran to live a reclusive life and that the Veteran's life is constricted to his home and the Vet Center PTSD group.  

In May 2010, the Veteran was afforded a VA examination to assess the severity of the diabetes mellitus.  At that time, the Veteran reported last working in 1995 and stopped working due to a low back condition.  

In December 2009, the Veteran provided an opinion from the treating VA psychologist, which stated that the Veteran exhibits significant PTSD symptoms including nightmares, flashbacks, depression, anger issues, irritability, emotional
numbing, hyperarousal, distrust, suspiciousness, and social and emotional withdrawal.  The VA psychologist opined that the Veteran requires continuous treatment and that his progress is minimal.  In January 2011, the Veteran provided another opinion from the same treating VA psychologist, who opined that the severe PTSD would preclude competitive employment.  In February 2011, the Veteran provided a letter from the treating Vet Center social worker, who noted that the Veteran has a third grade reading level, has problems with short-term memory loss, an inability to establish and maintain effective relationships, and hypervigilance that makes it difficult to leave his house.  The treating social worker stated that the Veteran will only leave his house for VA appointments.  

Review of VA and Vet Center treatment records shows ongoing isolation and seclusion.  The Veteran reported often not leaving his home for weeks.  The Vet Center noted the Veteran has a difficulty acquiring and keeping jobs and difficulty with relationships.  

While the evidence indicates that the Veteran does have non-service-connected disabilities that also impact his ability to work (and were the reason for retirement in the mid-1990s), the evidence also indicates that the service-connected PTSD symptoms of isolation and the inability to tolerate being around the people prevent the Veteran from currently obtaining substantial gainful employment since April 14, 2008.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected PTSD is of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant a TDIU for the period from April 14, 2008, the date of the claim for TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.
  

ORDER

An increased rating in excess of 20 percent for diabetes mellitus is denied.  

TDIU from April 14, 2008 is granted.  



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


